The defendant was incorrectly sentenced as a second felony offender pursuant to Penal Law § 70.06. His predicate offense, a conviction of criminal possession of a weapon in the third degree under Penal Law § 265.02 (4), is a violent felony offense (see, Penal Law § 70.02 [1] [c]), as are the instant convictions of manslaughter in the first degree (see, Penal Law § 70.02 [1] [a]) and criminal possession of a weapon in the second degree (see, Penal Law § 70.02 [1] [b]); thus, the defendant qualifies as a second violent felony offender (see, Penal Law § 70.04 [1] [a]). As Penal Law § 70.06 (1) (a), which defines the term "second felony offender”, excludes second violent felony offenders from its ambit, the defendant is correct in his contention that he should have been sentenced as a second violent felony offender pursuant to Penal Law § 70.04 (see, Hechtman, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law § 70.06, p 217 [1986 Supp Pamph]; see also, People v Weiss, 120 AD2d 180). However, since the defendant was the beneficiary of the error, no prejudice ensued to him. Therefore, this error does not require vacatur of the defendant’s sentence.
*815We have examined the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.